Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a DIV of 15/025,181 03/25/2016 PAT 10175256
which is a 371 of PCT/US14/57871 09/26/2014, which claims benefit of 61/882,693 09/26/2013, and claims benefit of 61/973,136 03/31/2014, and claims benefit of 61/992,822 05/13/2014. 
2. 	Amendment of claims 34, 59, and 61-62, cancelation of claims 8-10, 14-33, 37-58,  and addition of claims 66-69 in the amendment filed on 03/9/2022 is acknowledged. Applicant’s remarks filed on 6/2/2022 are also acknowledged. Claims 1-7, 11-13, 34-36, 59-69 are pending in the application.  
	Responses to Election/Restriction
3.	Applicant’s election without arguments of Group III claims 34-36,59 and 66-67 in the reply filed on June02, 2022 is acknowledged.  Election of a species lysophophatidylcholine as a single species is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7, 11-13, 34-36, 59-69 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 34-36,59 and 66-67, are drawn to a product, and are prosecuted in the case.
Claims 1-7, 11-13, 60-65 and 68-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
Claim Rejections - 35 USC §112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


					                   Claims 34-36, 59 and 66-67are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement for the instant “scaffold” without limitation (i.e., no named compounds), i.e.,
          see line 2 in claim 34. The specification does not enable any person skilled in the art to 
         which it pertains, or with which it is most nearly connected, to make the invention 
         commensurate in scope with these claims. 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a conjugate comprising a scaffold, wherein the “scaffold” is without limitation (i.e., no named compounds), see claim 34. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Dahan’s  US 2013/0244982 A1.  Dahan’s ‘982 discloses a conjugate comprising a drug and phospholipid, see column 17.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “scaffold” representing a number of compounds   in section [0012] on page 4 of the specification. There is no data present in the instant specification for the instant “scaffold” without limitation (i.e., no named compounds).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “scaffold” is without limitation (i.e., no named compounds).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “scaffold” without limitation. There is no guidance or working examples present for constitutional any “scaffold” without limitation for the instant invention. Incorporation of the limitation of the compound of “scaffold” (i.e., claim 11) supported by the specification into claim 34 would overcome this rejection.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 34-36, 59 and 66-67 are rejected under 35 U.S.C. 103(a) as being 
                    Dahan’s  US 2013/0244982 A1.  It is noted that Dahan’s ‘982 is 102 (a)(2) reference.
              Applicant claim a conjugate comprising a compound covalently attached to a scaffold, wherein the scaffold is a molecule comprising a phosphate-based zwitterionic head group and an acyl or alky chain,   wherein the compound is a drug, and wherein the conjugate interacts with or is transported via a  Facilitator  Mfsd2a protein. see claim 34.  Dependent claims 35-36, 59 and 66-67 further limit the scope of conjugate, i.e., the scaffold is LPC, LPE, LPS or LPS.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Dahan’s ‘982 discloses a conjugate comprising a drug for treating inflammatory disease and phospholipid, and the drug is linked to phospholipid. The conjugate has a general formula, i.e., 
    PNG
    media_image1.png
    169
    160
    media_image1.png
    Greyscale
, see columns 17-18.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Dahan’s ‘982 is that the instant claims are silent on the scope of scaffold.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 34-36, 59 and 66-67 prima facie obvious because one would be motivated to employ the conjugate of Dahan’s ‘982 to obtain instant invention.  
The motivation to make the claimed conjugate derived from the known conjugate of Dahan’s ‘982  would possess similar activity to that which is claimed in the reference.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 18, 2022